Title: From Abigail Smith Adams to Caroline Amelia Smith De Windt, 6 August 1812
From: Adams, Abigail Smith
To: De Windt, Caroline Amelia Smith



My Dear C.
Aug. 6th, 1812.

I received your letter this day, written from Springfield; this has been a relief to us to hear that you were well, and that your dear mother bore her journey so well.
After you left me I felt no restraint upon me, and could give way to all I felt and all I had suppressed; my harp was upon the willow, and my spirits at a very low ebb; I have in some measure recovered them, and follow you daily upon your journey: when I think of my privations, I am silenced by a recollection of my many blessings.
I enclose you a volume from H., and I have written to your mother so lately, that I have not a brain prolific enough to entertain you.
I could inform you that our old gardener went to France in the winter, and did not expect to return soon enough in the spring; we have another in his stead, who, like most successors, finds fault with his predecessor, that this should have been so, and that, otherwise; accordingly he must make alterations—time must prove whether for the better. The season, although cold, is more forward than last year; the grain failed in all parts of the state, and there would have been a want and scarcity with us, if we had no other cause; but the blockade of our harbours has cut off the coasting trade, we cannot get grain but by land from the south, which renders it very high. Flour is at 17 dollars a barrel; this is a calamity which I hope will not last long if we have a fruitful season—bread, the staff of life and the chief reliance of the poor, should be kept low.
Our seventy-fours building; our little navy shows what we should have done if it had not been impeded in its growth: but to compare great things with small,—the successor to the father of the navy, like the gardener, thought that this was not necessary, and that might be laid aside, taxes were repealed, lest our revenue should be so abundant that we should commit mischief with it. Blindness to the future, I will not say in this instance, kindly given. Well, you tell H. she must not write politics; now it is just as natural for me to fall upon them as to breathe; it distresses me to see so many of my kindred and acquaintance, whom I love and esteem, going blindfold, as I think led astray by deceivers, ascribing views and designs to the government of which I know them to be innocent.
Come, let me quit this subject. How many cows do you have upon the farm? How many ducks have you raised? How many chickens? We have found them so mischievous, we have banished them all; not a solitary hen on our territories, or a stately cock rears his head upon the place.
I was called away last evening before I could close. In the evening we have a room full sometimes to overflowing. We have an agreeable addition in Mr. A.’s family; since his return from abroad they have been frequent in their visits to us. He is the most sensible, intelligent gentleman of all our society; rational and liberal upon all political subjects. He has been to Lisbon, and to Portugal, associated with English and French officers of army and navy, and returns to his own country, astonished at the partiality that prevails in favour of foreign countries, and at the opposition to the government of our own. Well, here I am again, upon the old topic; all I can say in excuse is, that out of the abundance of the heart the mouth speaketh. I want to see you all. With love, regard, and esteem, and without compliment, I am as ever, yours,
A. A.